Citation Nr: 1802104	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for narcolepsy with cataplexy.

2.  Entitlement to service connection for hypertension secondary to narcolepsy with cataplexy. 

3.  Entitlement to service connection for a lumbar spine disorder.

4.  Entitlement to service connection for bilateral lower extremity radiculopathy, to include as secondary to the lumbar spine disorder.

5.  Entitlement to an initial compensable rating for bilateral plantar fasciitis prior to March 17, 2016, and in excess of 30 percent thereafter.

6.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD) prior to March 17, 2016, and in excess of 10 percent thereafter. 

7.  Entitlement to an initial compensable rating for sinusitis, to include clostridium difficile infections.
REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from May 2007 to October 2007.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned in an August 2017 video-conference Board hearing, the transcript of which is included in the record.

The issues of (1) service connection for a lumbar spine disorder; (2) service connection for bilateral lower extremity radiculopathy, to include as secondary to the lumbar spine disorder; and (3) an initial compensable rating for sinusitis, to include clostridium difficile infections are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  At the August 2017 Board hearing, prior to the promulgation of a decision by the Board, the Veteran indicated that she was withdrawing her appeal as to the claim for a higher rating for plantar fasciitis.

2.  The evidence of record is at least in equipoise as to whether the Veteran had a genetic predisposition (about a 95 percent probability) of developing narcolepsy with cataplexy, symptoms of which first manifested during active duty service.

3.  The evidence of record is at least in equipoise as to whether the Veteran's hypertension is secondary to narcolepsy with cataplexy, to include medications prescribed for narcolepsy.

4.  Throughout the entire initial rating period on appeal, the Veteran's GERD disability has been manifested by epigastric distress resulting in dysphagia, regurgitations, and pyrosis (heartburn).

5.  Throughout the entire initial rating period on appeal, the Veteran's GERD disability has not resulted in substernal, arm, or shoulder pain which is productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the issue of an initial compensable rating for bilateral plantar fasciitis prior to March 17, 2016, and in excess of 30 percent thereafter have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).

2.  The criteria for service connection for narcolepsy with cataplexy have been met.  
38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  The criteria for service connection for hypertension as secondary to narcolepsy with cataplexy have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  For the rating period prior to March 17, 2016, the criteria for a 10 percent rating, but no higher, for the GERD disability have been met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.31, 4.114, Diagnostic Code 7346 (2017).

5.  For the rating period beginning March 17, 2016, the criteria for a rating in excess of 10 percent rating for the GERD disability have not been met.  38 U.S.C. §§ 1155, 5107, 7104 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.20, 4.31, 4.114, Diagnostic Code 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal for Plantar Fasciitis Per Veteran's Request

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

During the August 2017 Board hearing, the Veteran indicated that she wished to withdraw the appeal regarding the issue of an increased rating for bilateral plantar fasciitis.  See Board Hearing Transcript at pg. 2.  This request was reduced to writing in the hearing transcript.  Therefore, there remain no questions of fact or law for appellate consideration regarding that issue.  Accordingly, the Board does not have jurisdiction to review the appeal regarding that claim and it is dismissed.



Duties to Notify and Assist

In this case, neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303 (a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

    
Service Connection Analyses for Narcolepsy with Cataplexy 
and Hypertension

The Veteran maintains that her narcolepsy symptoms first manifested in service.  Specifically, the Veteran indicated that she went to sick call for a fainting spell.  She also maintains that her hypertension is secondary to medications used to treat her narcolepsy.

Service treatment records show that the Veteran was seen in during active service in September 2007 for a fainting spell.  The Veteran indicated that she was in formation and began feeling nauseous and dizzy.  She was seen briefly and she was released.  It was noted that there was no history of seizures, head trauma, or loss of consciousness.   

The Veteran was afforded a VA compensation examination in February 2011, where it was noted that the Veteran fainted during active duty service.  It was noted that the Veteran was later seen by a private physician and diagnosed in 2008 with narcolepsy.  The examiner confirmed a diagnosis of narcolepsy with cataplexy and indicated that the causes of narcolepsy were either genetic predisposition or hypocretin (a neurochemical deficiency).  Notably, the examiner indicated that 95 percent of all narcolepsy patients appeared to have a genetic predisposition.  The examiner then indicated that the medical literature did not support a finding that narcolepsy was secondary to fainting; however, the examiner stated that the Veteran's fainting during service "was likely result of narcolepsy with cataplexy."

The February 2011 VA examiner further indicated that the Veteran's narcolepsy could impair nighttime sleep with frequent awakening, nightmares, and realistic hallucinations, "which may result in secondary HTN."  Further, the examiner noted that the Veteran's previous medications, including Adderall for narcolepsy, had the potential to increase blood pressure.  

The Board notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2017); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

However, VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)) also held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition. Notably, diseases of hereditary origin may be considered to have been incurred in service if their symptomatology did not manifest itself until after entry on duty.  The mere genetic or other familial predisposition to develop the symptoms, even if the individual is almost certain to develop the condition at some time in his or her lifetime, does not constitute having the disease.  Only when the symptomatology and/or the pathology exist can he or she be said to have developed the disease.  At what point the individual begins manifesting symptoms of, or having pathological changes associated with the disease is a factual, not a legal issue.  Even when an hereditary disease has manifested some symptoms prior to entry on duty, it may be found to have been aggravated during service if it progresses during service at a greater rate than normally expected according to accepted medical authority.  VA VAOPGCPREC 67-90 (July 18, 1990), published at 55 Fed. Reg. 43,253 (1990); see also VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990).

The Board finds that, according to the VA examiner, the Veteran's narcolepsy may be a genetically predisposed disorder.  Notably however, as indicated above, diseases of hereditary origin may be considered to have been incurred in service if their symptomatology did not manifest itself until after entry on duty.  In this case, there is no evidence of symptoms of narcolepsy prior to service entrance and service treatment records specifically indicated that the Veteran did not have a history of seizures, head trauma, or loss of consciousness.   In sum, and as specifically determined by the February 2011 VA examiner, the Veteran's fainting spell during service was likely a result of the Veteran's narcolepsy with cataplexy.  As such, the Board finds that the Veteran's narcolepsy, which the examiner indicated was likely a genetically predisposed disorder (about a 95 percent probability), was first manifested during active duty service.  Accordingly, and resolving any reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted.  

Regarding the claim for hypertension, VA treatment records confirm a diagnosis of hypertension with an onset date of 2009.

The Veteran also testified that she began having high blood pressure after she started talking medication (Adderall) for her narcolepsy.  

Moreover, the February 2011 VA examiner indicated that the Veteran's narcolepsy could impair nighttime sleep with frequent awakening, nightmares, and realistic hallucinations, "which may result in secondary HTN."  Further, the examiner noted that the Veteran's previous medications, including Adderall for narcolepsy, had the potential to increase blood pressure.  

Based on this body of evidence, the Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension is secondary to the Veteran's narcolepsy, to include the use of Adderall for treatment of narcolepsy.  Resolving any doubt in the Veteran's favor, the Board finds that service connection for hypertension is also warranted.  


Disability Rating Criteria-Laws and Regulations

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2017). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis for GERD Disability

The Veteran contends that her service-connected GERD disability is worse than the current noncompensable rating contemplates prior to March 17, 2016, warranting a higher disability rating.

GERD is not among the listed conditions in the Rating Schedule.  When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).  The Board finds that GERD is most closely analogous to Diagnostic Code 7346 (hiatal hernia) in terms of symptomatology and resulting disability pictures.

Under Diagnostic Code 7346, a 10 percent evaluation is warranted for a hiatal hernia with two or more of the symptoms required for a 30 percent evaluation which are of lesser severity than is required for a 30 percent evaluation.  A 30 percent evaluation requires persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal, arm, or shoulder pain which is productive of considerable impairment of health.  A 60 percent evaluation requires symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

Upon review of all the evidence of record, both lay and medical, the Board finds that a 10 percent rating, but no higher, is warranted for the Veteran's GERD disability for the entire initial rating period on appeal.

During a March 2016 VA examination, the examiner indicated that the Veteran had a history of esophageal reflux.  The Veteran reported taking Zantac, but indicated that the medication was not providing much relief.  Symptoms were noted to include dysphagia, pyrosis, and reflux.
During the August 2017 Board hearing, the Veteran indicated that her GERD disability resulted in a feeling of having something stuck in her throat.  She also stated that she experienced heartburn and regurgitation.  The Veteran specifically denied having any pain in her arm or shoulder.  

Based on this evidence, the Board finds that the Veteran's GERD disability more nearly approximates a 10 percent rating for the entire initial rating period on appeal.  Indeed, the VA examiner and the Veteran have noted symptoms of dysphagia, pyrosis, and regurgitation or reflux.  For these reasons, the Board finds that the Veteran's symptoms more nearly approximate two or more of the symptoms which are of lesser severity than is required for a 30 percent evaluation.  Accordingly, the Board finds that a 10 percent rating is warranted for the Veteran's GERD disability.

However, a rating in excess of 10 percent for the entire initial rating period is not warranted as the evidence, to include the Veteran's own lay statements, does not show epigastric distress accompanied by substernal, arm, or shoulder pain which is productive of considerable impairment of health.


ORDER

The claim for an initial compensable rating for bilateral plantar fasciitis prior to March 17, 2016, and in excess of 30 percent thereafter, is dismissed.

Service connection for narcolepsy with cataplexy is granted.

Service connection for hypertension secondary to narcolepsy with cataplexy is granted. 

For the rating period prior to March 17, 2016, a 10 percent rating, but no higher, for the GERD disability is granted, subject to the laws governing the payment of monetary benefits.

For the rating period beginning March 17, 2016, a rating in excess of 10 percent rating for the GERD disability is denied. 


REMAND

Lumbar Spine and Radiculopathy

The Veteran underwent a VA examination in February 2011.  During the evaluation, the Veteran reported that she began experiencing pain and muscle spasms to her back during basic training.  She denied any specific injury.  The Veteran presented to sick call and was told that she had scoliosis.  The VA examiner performed x-rays and diagnosed the Veteran with lumbar spine levoscoliosis.  The examiner then stated that the Veteran's levoscoliosis was "congenital" and therefore not considered caused by service.  

A September 2007 service treatment record reflects that the Veteran was noted to have "very mild scoliosis at the thoracolumbar junction."

As noted in the previous section above, congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303 (c), 4.9 (2017); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Although the examiner concluded the Veteran's levoscoliosis was congenital in nature, the examiner failed to address whether the congenital levoscoliosis is a disease or defect and its relationship, if any, to her military service.  As such, a remand is warranted for further clarification. 

Regarding the Veteran's claim for bilateral lower extremity radiculopathy, given the indication that the Veteran's disability may be secondary to her lumbar spine disorder, the Board finds that the claim for service connection for bilateral lower extremity radiculopathy is inextricably intertwined with the claim for service connection for the lumbar spine disorder and must be remanded.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Sinusitis Disability 

Private treatment records include July 2009 to December 2009 treatment notes from Dr. C. S., an ear, nose, and throat doctor.  The Veteran indicated that she underwent sinus surgery in 2013 through a private physician; however, those treatment records have not been obtained.  Moreover, during the August 2017 Board hearing, the Veteran testified that she had her tonsils removed; however, those records have also not been obtained.

Moreover, the Veteran was afforded a VA examination in March 2016.  At that time, the examiner noted that, due to her worsening condition, the Veteran underwent sinus surgery in 2013.  Since her surgery, the Veteran had been treated repeatedly with antibiotics which resulted in "C. diff" (clostridium difficile) infections on three separate occasions since 2013.  At the present time, the Veteran reported continued post nasal drainage, which caused her to sleep in a recliner.  She was also noted to have a tonsillectomy soon.  The Veteran also reported having tried numerous over-the-counter antihistamines, nasal sprays, and expectorants.  During the examination, the examiner checked "NO" as to the Veteran having any symptoms attributable to chronic sinusitis.  Further, the examiner checked "NO" as to the Veteran having any both incapacitating and non-incapacitating episodes of sinusitis.  

The Board finds the March 2016 VA examination to be inadequate.  Although the examiner checked "NO" as to the Veteran having incapacitating episodes related to her sinusitis disability, the evidence shows that the Veteran had been treated repeatedly with antibiotics which resulted in clostridium difficile infections on three separate occasions since 2013.  Notably, the General Rating Formula for Sinusitis provides a 30 percent rating for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97 (2017).

Therefore, on remand, private treatment records should be obtained from 2009.  Further, the Veteran should be afforded a new VA examination that specifically addresses the Veteran's use of antibiotics and resulting infections.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to complete and return VA Forms 21-4142, Authorization and Consent to Release Information, for all private medical treatment regarding her sinusitis disability since 2009.  After obtaining the completed VA Forms 21-4142, make reasonable efforts to obtain the private treatment records.  Any records so obtained should be associated with the record.  If certain records cannot be obtained, the Veteran should be so notified and allowed the opportunity to obtain them herself.

2.  Then, schedule the Veteran for an examination to determine the current severity of her sinusitis disability. The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  All indicated studies should be conducted, and all findings reported in detail.

The examiner should specifically address the Veteran's symptoms (to include the use of antibiotics and resulting infections) both prior to and after her 2013 sinus surgery.

3.  Return the claims file to the examiner who provided the February 2011 VA examination (or another appropriate examiner if that examiner is unavailable) for an opinion which addresses the nature and etiology of the Veteran's levoscoliosis.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Any indicated evaluations, studies, and tests should be conducted.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions: 
   
(a)  Is the Veteran's levoscoliosis a developmental defect or a developmental disease?  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009). 

(b)  If the Veteran's levoscoliosis is a congenital defect, the examiner should render a medical opinion as to whether the evidence shows that it was at least as likely as not (a 50 probability or greater) subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect. 

(c)  If the Veteran's levoscoliosis is a congenital disease, the examiner should render a medical opinion as to whether the evidence shows it was aggravated (worsened) by the Veteran's military service.  If there was worsening, was this due to the natural progress of the disease? 

(d)  If the Veteran's levoscoliosis is an acquired disability, the examiner should comment on whether it had its clinical onset in service or is proximately due to or aggravated by a disorder found to be related to service. 

(e)  Does the Veteran have a diagnosis of radiculopathy of either lower extremity?  If so, is the radiculopathy related to the lumbar spine disorder?

(f)  The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  Thereafter, the remaining issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


